09-00105-TLM Doc#: 473 Filed: 02/27/19 Entered: 02/27/19 12:14:26 Page 1 of 9




                   UNITED STATES BANKRUPTCY COURT

                     FOR THE DISTRICT OF MONTANA


     IN RE                            )
                                      )        Case No. 09-60452
     EDRA D. BLIXSETH,                )
                                      )        Chapter 7
                       Debtor.        )
     ________________________________ )
                                      )
     ATIGEO LLC and                   )
     XPATTERNS LLC,                   )
                                      )
                       Plaintiffs,    )
                                      )
     v.                               )        Adv. No. 09-00105
                                      )
     RICHARD J. SAMSON, et al.,       )
                                      )
                                      )
                       Defendants.    )
     ________________________________ )
                                      )
     WESTERN CAPITAL                  )
     PARTNERS LLC,                    )
                                      )
           Third-party Plaintiff,     )
                                      )
     v.                               )
                                      )
     MICHAEL SANDOVAL,                )
     XPATTERNS LLC, and               )
     ATIGEO LLC,                      )
                                      )
                                      )
           Third-party Defendants.    )
     ________________________________ )


     MEMORANDUM OF DECISION - 1
09-00105-TLM Doc#: 473 Filed: 02/27/19 Entered: 02/27/19 12:14:26 Page 2 of 9




                             MEMORANDUM OF DECISION
                 ______________________________________________________

             Before the Court is a request for a series of evidentiary rulings on the

     admissibility of designated portions of the deposition testimony of two deponents.

     Additionally, the parties request a ruling on the admissibility of prior trial

     testimony of an unavailable witness.

     BACKGROUND

             On December 7, 2009, Atigeo LLC (“Atigeo”)1 and xPatterns LLC

     (“xPatterns”) filed a complaint against a number of defendants, including Edra

     Blixseth (“Blixseth”), Opspring LLC (“Opspring”), and Blxware, LLC2. Western

     Capital Partners LLC (“WCP”) was granted leave to intervene as a third-party

     plaintiff in the adversary action. Adv. Doc. No. 64, 67, 68. On April 6, 2011,

     WCP filed its “First Amended Third-Party Complaint,” seeking judgment against

     xPatterns, Atigeo, and Sandoval for failing to fulfill obligations under a written

     agreement entered into by Blixseth and several members of her family, Opspring,

     xPatterns, Atigeo, and Sandoval. Doc. Nos. 193-1 (“Third-Party Complaint”),


             1
                 Atigeo is the successor to AziMyth LLC (“AziMyth”). AziMyth was the party that
     entered into a settlement agreement, which will be discussed further below. Throughout the
     litigation the parties generally referred to this business entity as Atigeo, and the Court will
     likewise do so in this Decision.
             2
               Blxware is a successor in interest to Opspring. However, the parties often referred to
     Opspring and Blxware interchangeably. For ease and clarity, the Court will generally refer to
     “Opspring.” The distinction between Opspring and Blxware is not material to this Decision.


     MEMORANDUM OF DECISION - 2
09-00105-TLM Doc#: 473 Filed: 02/27/19 Entered: 02/27/19 12:14:26 Page 3 of 9



     193-3 (the “Letter Agreement”). WCP is a creditor of Blixseth and, through a

     foreclosure sale, became the successor to Blixseth’s contract claims against

     Sandoval, xPatterns, and Atigeo. Adv. Doc. No. 464 at 1.

             During the case, the parties agreed to admit into evidence portions of the

     depositions de bene esse of Alan Annex (“Annex”) and Nicholas Rhodes

     (“Rhodes”). Additionally, Sandoval seeks admission of a portion of Blixseth’s

     trial testimony in a prior related case. See Samson v. Western Capital Partners

     LLC, United States Bankruptcy Court, District of Montana, Adv. No. 10-00094

     (the “Prior Case”).

             The parties submitted a consolidated document outlining the portions of the

     contested documents each party designates for admission, along with objections to

     such designations. Doc. No. 454. Having considered the requests and objections

     under applicable law, this Decision sets forth the Court’s rulings on the

     admissibility of the designated portions of the depositions of Annex and Rhodes

     and the transcript of Blixseth’s prior testimony. Rules 7052; 9014.3

     DISCUSSION AND DISPOSITION

             In light of the volume and detail of the objections to the depositions and

     transcript under consideration here, the Court begins by addressing the evidentiary



             3
                References to “Rule” are to the Federal Rules of Bankruptcy Procedure and references
     to “Civil Rule” are to the Federal Rules of Civil Procedure.


     MEMORANDUM OF DECISION - 3
09-00105-TLM Doc#: 473 Filed: 02/27/19 Entered: 02/27/19 12:14:26 Page 4 of 9



     rules and procedures applied to determine the admissibility of each. The Court’s

     ruling on each designation and request for admission regarding the depositions is

     contained in the attached spreadsheets, Exhibits 1 and 2. Its ruling regarding

     Blixseth’s prior testimony is set forth later in this Decision.

            A.     Legal Standards

                   1.      Relevance

            A court’s decision to admit or exclude evidence from the record is

     necessarily informed by its duty to construe the rules of evidence so as to

     “administer every proceeding fairly [and] eliminate unjustifiable expense and

     delay . . . to the end of ascertaining the truth and securing a just determination.”

     Fed. R. Evid. 102. “Evidence is relevant if . . . it has any tendency to make a fact

     more or less probable than it would be without the evidence [and] the fact is of

     consequence in determining the action.” Fed. R. Evid. 401. Courts have

     discretion to exclude even relevant evidence if its probative value is substantially

     outweighed by a danger of, among other things, unfair prejudice, confusion, undue

     delay, or waste of time. Fed. R. Evid. 403.

            In a bench trial, “the risk that a verdict will be affected unfairly and

     substantially by the admission of irrelevant evidence is far less than in a jury trial.”

     EEOC v. Farmer Bros. Co., 31 F.3d 891 (9th Cir. 1994). Federal Rule of

     Evidence 403 assumes that a trial judge is able to discern and weigh the improper



     MEMORANDUM OF DECISION - 4
09-00105-TLM Doc#: 473 Filed: 02/27/19 Entered: 02/27/19 12:14:26 Page 5 of 9



     inferences from certain evidence and to exclude those improper inferences from

     his mind in reaching a decision. Gulf States Utils. Co. v. Ecodyne Corp., 635 F.2d

     517, 519 (5th Cir. 1981). Accordingly, the Court will weigh and determine the

     relevance of all evidence, excluding improper inferences based on irrelevant

     evidence, in issuing its final decision. As such, the relevance objections registered

     by each party in regard to the subject depositions will be overruled, much as their

     relevance objections were at trial.

                   2.     Foundation

            Evidence offered by a party must have a proper foundation. Fed. R. Evid.

     602. Non-expert witnesses may testify to matters only after “evidence [has been]

     introduced sufficient to support a finding that the witness has personal knowledge

     of the matter.” Id. Personal knowledge is “knowledge produced by the direct

     involvement of the senses.” United States v. Lopez, 762 F.3d 852, 863 (9th Cir.

     2014). The Court has applied these rules in deciding whether to sustain or

     overrule each objection based on a lack of foundation.

                   3.     Hearsay

            Hearsay is an out of court statement that a party offers to prove the truth of

     the matter asserted in the statement. Fed. R. Evid. 801(c). Hearsay statements are

     inadmissible unless an exception based on federal statute, the Federal Rules of

     Evidence, or a Supreme Court rule, provides otherwise. Fed. R. Evid. 802.



     MEMORANDUM OF DECISION - 5
09-00105-TLM Doc#: 473 Filed: 02/27/19 Entered: 02/27/19 12:14:26 Page 6 of 9



     Federal Rules of Evidence 803 and 804 provide a list of exceptions to the hearsay

     rule. The Court has applied these hearsay rules, as well as all other applicable

     Federal Rules of Evidence, in determining whether to sustain or overrule each

     hearsay objection.

                   4.      Depositions

            The use of depositions is governed by Civil Rule 32, which is incorporated

     by Rule 7032. The deposition of a witness who is unavailable for trial because the

     witness is more than 100 miles from the trial location may be used for any

     purpose. Civil Rule 32(a)(4)(B). “A deposition lawfully taken and, if required,

     filed in any previous federal or state court action may be used in a later action

     involving the same subject matter between the same parties, or their

     representatives or successors in interest, to the same extent as if taken in a later

     action.” Civil Rule 32(a)(8). If a party only offers part of a deposition into

     evidence, an adverse party may request the introduction of other parts of the

     deposition as fairness requires. Civil Rule 32(a)(6). Civil Rule 32(a) is an

     independent exception to the hearsay rule. Nationwide Life Ins. Co. v. Richards,

     541 F.3d 903, 914-915 (9th Cir. 2008).

                   5.      Prior testimony

            Federal Rule of Evidence 804(b)(1) provides that former trial testimony is

     not excluded by the rule against hearsay if the declarant is unavailable as a witness



     MEMORANDUM OF DECISION - 6
09-00105-TLM Doc#: 473 Filed: 02/27/19 Entered: 02/27/19 12:14:26 Page 7 of 9



     and where the prior trial testimony is offered against a party who had “an

     opportunity and similar motive to develop it by direct, cross-, or redirect

     examination.” As explained by the Ninth Circuit, the “similar motive”

     requirement does not mean the party must have had identical motive. Rather, the

     “similar motive” analysis is “‘inherently a factual inquiry’ based on ‘the similarity

     of the underlying issues and on the content of the . . . questioning.’” United States

     v. Duenas, 691 F.3d 1070, 1087 (9th Cir. 2012) (quoting United States v. Salemo,

     505 U.S. 317, 321 (1992)) (emphasis in original).

            B.     Evidentiary Rulings

                   1.     Annex’s Deposition

            The Court has considered the parties’ designations, counter-designations,

     and objections. The Court’s rulings regarding Annex’s deposition are reflected in

     Exhibit 1 to this Decision.

                   2.     Rhodes’ Deposition

            The Court has considered the parties’ designations, counter-designations,

     and objections. The Court’s rulings regarding Rhodes’ deposition are reflected in

     Exhibit 2 to this Decision.

                   3.     Blixseth’s Prior Testimony

            Sandoval seeks to admit portions of Blixseth’s prior testimony relating to

     two issues. The first is a lawsuit stemming from Opspring hiring an employee



     MEMORANDUM OF DECISION - 7
09-00105-TLM Doc#: 473 Filed: 02/27/19 Entered: 02/27/19 12:14:26 Page 8 of 9



     from another technology company, along with the financial impact of such suit.

     The second is related to Blixseth’s investment in Opsping and the amount of

     revenue received by Opspring on government contracts. WCP objects to the

     admissibility of any portion of Blixseth’s prior testimony, claiming it is hearsay

     and no exception to the rule against hearsay is applicable.

            It is uncontested that Blixseth was “unavailable as a witness” in this matter

     and that WCP had an opportunity to examine Blixseth at the time of her prior

     testimony. The question is whether, at that time, WCP had “similar motive” to

     develop Blixseth’s testimony.

            In the Prior Case, the issues differed from those in this case. The issues in

     the Prior Case concerned whether WCP improperly obtained property from

     Blixseth. Specifically, the chapter 7 trustee, Richard Samson, asserted that

     Blixseth’s guarantee of a loan made by WCP was an avoidable fraudulent transfer;

     that WCP received a preferential transfer; and that WCP’s proof of claim should

     be disallowed. See Prior Case, Doc. No. 133 at 40–41.

            Here, the issue is whether Sandoval breached the Letter Agreement and,

     specifically, whether Sandoval’s guaranty of an agreement between Blixseth and

     Atigeo is enforceable, the amount of such obligation, and whether his

     nonperformance of such obligation is excused by Blixseth’s nonperformance of

     her obligations under the agreement. Having reviewed the records in this



     MEMORANDUM OF DECISION - 8
09-00105-TLM Doc#: 473 Filed: 02/27/19 Entered: 02/27/19 12:14:26 Page 9 of 9



     adversary case and the Prior Case, and given the differences between the two, the

     Court determines WCP did not have similar motive to develop Blixseth’s

     testimony in the Prior Case. Accordingly, admission of Blixseth’s prior testimony,

     which is hearsay, is denied.

     CONCLUSION

            The designated portions of Annex’s and Rhodes’ depositions to which no

     objections were raised are admitted. Rulings on each specific objection to the

     designated portions of those depositions are provided in Exhibits 1 and 2 of this

     Decision. Blixseth’s prior testimony is not admitted.

                                        DATED: February 27, 2019




                                        TERRY L. MYERS
                                        U. S. BANKRUPTCY JUDGE




     MEMORANDUM OF DECISION - 9
